UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4098


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ARVILLE W. SARGENT,

                       Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:13-cr-00050-1)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Keleher, THE KELEHER APPELLATE LAW GROUP, Chicago,
Illinois, for Appellant. R. Booth Goodwin II, United States
Attorney, Eumi L. Choi, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arville     Sargent      pled       guilty,    pursuant   to    a     written

plea   agreement,      to   aiding    and       abetting    honest    services       mail

fraud, in violation of 18 U.S.C. §§ 1341, 1346, 2 (2012) and

attempt to evade or defeat tax, in violation of 26 U.S.C. § 7201

(2012).     He   received     a   seventy-two-month            sentence.          Sargent

argues    that   he    received       ineffective         assistance       of     counsel

related to the calculation of loss at sentencing.                      We affirm the

judgment.

            Claims     of    ineffective          assistance     of    counsel       “are

generally not cognizable on direct appeal.”                      United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008); see United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                    Instead, to allow for

adequate development of the record, a defendant must ordinarily

bring his claims in a 28 U.S.C. § 2255 (2012) motion.                           King, 119
F.3d at 295.      However, we may entertain such claims on direct

appeal if “it conclusively appears from the record that defense

counsel   did    not    provide      effective       representation.”              United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                              See

generally Strickland v. Washington, 466 U.S. 668, 687 (1984)

(setting forth standard).              Because none of Sargent’s alleged

ineffective assistance of counsel claims conclusively appear on

the record, we decline to address them in this appeal.



                                            2
           We therefore affirm the district court’s judgment.             We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3